Citation Nr: 1039643	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO. 08-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1943 through January 
1946. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent medical evidence establishes that bilateral hearing 
loss is as likely as not a result of noise exposure during the 
Veteran's active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was as likely as not 
incurred during his active service. 38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
bilateral hearing. For service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. 
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110, 1131;  
38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

In this case, the Veteran has submitted evidence showing that his 
auditory threshold in each of the relevant frequencies is 40 
decibels or greater. See July 2008 private audiology report. Pure 
tone results were as follows:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
RIGHT
40
50
65
70
80
LEFT
35
50
65
75
80

The speech recognition scores were 84 percent for each ear. Thus, 
the Veteran has established that he has a current diagnosis of 
bilateral hearing loss. He contends that it is due to his 
exposure to cannon and gun fire in service, as well as due to 
severe pressure changes during his duties as a rescue diver in 
service. See hearing testimony at pages 3 and 4. The Veteran 
submitted a copy of his Honorable Discharge Certificate showing 
that he was assigned to the 15th Army Air Forces Emergency Rescue 
Boat Squadron. The Veteran's DD Form 214 shows his Military 
Occupational Specialty (MOS) as a Seaman. As such, the Board 
finds that this evidence does corroborate his testimony that he 
participated in rescue dives during his active service. And, 
there is no reason to question his testimony that he was exposed 
to gun and canon fire in service. The question is whether his 
hearing loss is related to these events in service.

Unfortunately, the Veteran's service treatment records are not 
available for review in association with this decision. VA was 
notified that the Veteran's service records are fire-related. See 
June 2007 PIES response from the National Personnel Records 
Center. Additional efforts to obtain existing or alternative 
records yielded only one handwritten note and one computer 
notation from hospital admission cards showing treatment in April 
1944 for a sore throat, and a March 1945 hospital admission for 
gastritis. Because the Veteran's service treatment records were 
apparently destroyed in the 1973 National Personnel Record Center 
fire in St. Louis, Missouri, VA has a heightened duty to consider 
the applicability of the benefit of the doubt, to assist the 
Veteran in developing his claim, and to evaluate and discuss the 
evidence favorable to the Veteran. See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

In July 2008, a private physician noted that the Veteran was 
"exposed to the excessive noise of gunfire while executing 
rescue services during the war."  The Veteran reported to the 
examiner that he wore a gas mask with an air compressor on these 
rescue missions. Following examination and an interview with the 
Veteran, the physician opined that the Veteran's "sensorineural 
hearing loss is more likely than not a result of noise exposure 
while in service." 

While the Veteran was afforded two VA audiological examinations, 
neither examiner felt they were able to obtain reliable test 
results and neither, therefore, provided any nexus opinion. See 
March 2008 and April 2009 VA examination reports. The Board finds 
that additional examination in this case is unnecessary, as the 
July 2008 private examiner's testing is found adequate for 
establishing the existence of the Veteran's bilateral hearing 
loss disability. The Board, in June 2010, remanded this issue in 
order to obtain an addendum opinion from a qualified VA 
audiological examine as to the likelihood that the Veteran's 
currently diagnosed hearing loss disability is as likely as not 
due to either pressure changes during in- service diving or due 
to canon and gun fire during service.

In August 2010, a VA audiologist reviewed the claims folder and 
determined that she could not resolve the issue without resort to 
mere speculation. She stated that the status of the Veteran's 
hearing during service was unknown, and noted that the Veteran 
dated his hearing loss to 20 to 30 years prior to the 
examination. The audiologist went on to say that the current 
hearing loss exceeds the norms for hearing loss due to aging, and 
that the configuration is consistent with noise related hearing 
loss. The examiner also noted that the Veteran, following his 
military service, had many years of occupational noise exposure, 
and concluded that she was unable to render an opinion without 
resorting to speculation. 

There seems to be at the very least a balance between the private 
physician's suggestion that the Veteran's hearing loss manifested 
due to in-service noise exposure, and the VA audiologist who 
seems to not want to opine one way or the other. At the very 
least, the evidence is in relative equipoise in showing that the 
Veteran's bilateral hearing loss as likely as not originated from 
noise exposure in service. The Board again notes that the 
Veteran's service treatment records were destroyed, so VA has a 
heightened duty to assist the Veteran. By extending the benefit 
of the doubt to the Veteran, this claim is granted. 38 U.S.C.A. § 
5107(b); 
38 C.F.R. § 3.102.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with in this case is not 
warranted. To the extent necessary, VA has fulfilled its duties 
to notify and to assist the Veteran in the development of these 
claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
claim, no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


